Citation Nr: 1704569	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for renal cell carcinoma status post right radical nephrectomy, to include as due to exposure to contaminated water at Camp Lejeune. 



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2015, the Board remanded the case to afford the Veteran a hearing.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that proceeding is associated with the record.  The case was subsequently returned to the Board for appellate review.  

In April 2016, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) and clarification of that opinion in September 2016.  The Veteran was not provided copies of the VHA opinions.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  However, as the Board is granting the benefit sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claim at this time.

The Board notes that the Veteran was previously represented by a private attorney; however, in September 2014, the Board granted the attorney's motion to withdraw as counsel.  In October 2014, the Board sent a letter to the Veteran notifying him of his representation choices.  Subsequently, during the August 2015 videoconference hearing, the Veteran indicated that he wished to proceed pro se. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains a January 2014 VA medical opinion.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.  




FINDING OF FACT

The Veteran has been shown to have renal cell carcinoma status post right radical nephrectomy that is related to his exposure to contaminated water at Camp Lejeune.  


CONCLUSION OF LAW

Renal cell carcinoma status post right radical nephrectomy was incurred in service.  38 U.S.C.A. § 1110, 1154 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for renal cell carcinoma status post right radical nephrectomy.

The Veteran has contended that he developed renal cancer as a result of exposure to contaminated water while stationed at the U.S. Marine Corps Base at Camp Lejeune, North Carolina.  The Veteran's service personnel records confirm that he was stationed at Camp Lejeune from April 1983 to August 1985.  

VA has acknowledged that persons residing or working at Camp Lejeune from August 1953 to December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (January 28, 2013) (rescinded due to its incorporation into the M21-1); VBA Manual M21-1, IV.ii.2.C.5.o.  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  See VBA Training Letter 11-03 (Revised) (November 29, 2011); M21-1, IV.ii.2.C.5.o.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  The NRC analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, including esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

The Board notes that VA has proposed to amend its regulations regarding presumptive service connection to add certain diseases associated with contaminants present in the base water supply at Camp Lejeune.  See 81 Fed. Reg. 62,419 (Sept. 9, 2016).  In the proposed rule, VA discussed its continued study regarding the relationship between the contaminants and eight diseases, including kidney cancer.  81 Fed. Reg. 62,419 - 62,422.  In particular, VA stated that its technical work group "found that at least one of the internationally recognized scientific authorities cited [in the rule] recently concluded that there is strong evidence supporting a causal relationship between kidney cancer and [trichloroethylene]."  81 Fed. Reg. 62,419, 62,421. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of renal cancer or renal disease.  The post-service private medical evidence shows that the Veteran was diagnosed with renal cell carcinoma in May 2005.  He underwent a right radical nephrectomy in June 2005.  The post-surgical pathology results at that time revealed that the Veteran had a 3.5 cm Fuhrman Grade III localized tumor.  VA and private medical records thereafter note diagnoses of renal insufficiency and renal cell carcinoma post-right radical nephrectomy.  See, e.g., May 2009 and February 2010 private medical records.  

In this case, the continued diagnoses noted in the VA and private treatment records satisfy the current disability requirement.  Thus, the dispositive issue is the relationship between the Veteran's disability and his military service.  

During the August 2015 Board hearing, the Veteran testified that he was employed as a tool maker since 1987 and that his job involved cleaning tools with chemicals.  He reported that he wore protective gloves while working with the chemicals and indicated that more natural based cleaners were used in the past three to four years.  The Veteran also denied having a family history of kidney cancer and any other post-service exposure to chemicals.  In addition, he testified that his private physician, Dr. S. (initials used to protect privacy), stated that his renal cancer was related to contaminated water.  The Veteran's spouse corroborated that Dr.S. made such a statement.

In a January 2014 VA medical opinion, the examiner opined that the Veteran's renal cell carcinoma status post right radical nephrectomy was less likely as not caused by or a result of the Veteran's exposure to Camp Lejeune contaminated water.  However, the examiner's supporting rationale was insufficient.  In this regard, the examiner did not clearly address all of the volatile organic compounds that were identified in the contaminated water at Camp Lejeune.  Furthermore, the examiner reported that the medical literature did not support a relationship between solvent exposure and renal cell carcinoma; however, she also cited findings from the NRC that reportedly found limited or suggestive evidence of an association between TCE/PCE and kidney cancer.  Moreover, the examiner did not address studies that were cited in articles submitted by the Veteran that purportedly found relationships between exposure to hazardous solvents and kidney cancer.  In addition, the examiner noted that the Veteran's post-service employment as a tool maker would likely have resulted in exposure to solvents for degreasing.  However, the examiner did not have the opportunity to consider the Veteran's August 2015 testimony regarding his post-service employment and the extent of his exposure to chemicals.  

In light of the foregoing, the Board requested a VHA opinion, which was obtained in July 2016.  The VHA examiner opined that, based on scientific reports from the Agency for Toxic Substances and Disease Registry (ATSDR) and the National Academy of Sciences, it was not at least as likely as not that the Veteran's renal cell carcinoma status post right radical nephrectomy was related to his conceded exposure to contaminated water while stationed at Camp Lejeune.  In so finding, the examiner noted that renal cell cancer has not been reported in individuals exposed to drinking water contaminated with TCE and/or PCE.  Rather, renal cell cancer has been reported in individuals who worked with such compounds.  The examiner further stated that there was no scientific evidence to support the alleged statement by the Veteran's physician that his renal cell cancer was related to contaminated water.  

In September 2016, the Board requested a clarifying VHA opinion.  The Board directed the VHA examiner to consider the news articles submitted by the Veteran that cited to studies that purportedly found relationships between exposure to hazardous solvents and kidney cancer, as well as any information available from the Department of Health and Human Service Agency for Toxic Substances and Disease Registry findings.  

In a November 2016 clarifying opinion, the VHA examiner stated that he agreed the Veteran's kidney cancer may be related to his exposure while stationed at Camp Lejeune.  In so finding, the examiner noted that a recent publication from the Federal Register dated on September 9, 2016, indicated that the National Research Council categorized limited or suggestive evidence of an association with TCE and PCE with kidney cancer.   
 
The Board affords substantial probative weight to the November 2016 VHA opinion, as it is based on a review of the medical and lay evidence of record, as well as on medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the examiner specifically indicated that he reviewed the September 9, 2016, Federal Register publication of VA's proposed presumptive service connection rule and the medical literature discussed therein.  In addition, the VHA examiner's opinion is the one medical opinion of record that considers the complete factual history.  Conversely, the Board affords limited probative value to the January 2014 VA medical opinion.  As discussed above, the opinion was not supported by a complete rationale.  Accordingly, the Board concludes that service connection for renal cell carcinoma status post right radical nephrectomy is warranted.

ORDER

Entitlement to service connection for renal cell carcinoma status post right radical nephrectomy is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


